        Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JANE DOE,

                               Plaintiff,
                                                                   19 Civ. 8673 (KPF)
                             -v.-
                                                                OPINION AND ORDER
    DARREN K. INDYKE and RICHARD D. KAHN,
    in their capacities as the executors of the Estate
    of Jeffrey E. Epstein,

                               Defendants.

KATHERINE POLK FAILLA, District Judge 1:

         Plaintiff Jane Doe 2 brings this action under New York law against

Darren K. Indyke and Richard D. Kahn in their capacities as appointed

executors of the Estate of Jeffrey Epstein (together, “Defendants”). Plaintiff

asserts tort claims for sexual assault, sexual battery, intentional infliction of

emotional distress, and negligent infliction of emotional distress, for which she

seeks actual, compensatory, statutory, consequential, and punitive damages.

Defendants seek to dismiss Plaintiff’s claim for punitive damages, arguing that:

(i) New York law applies to the punitive damages claim because the torts

allegedly occurred in New York; (ii) New York law bars the recovery of punitive

damages against a decedent tortfeasor’s estate; and (iii) even if the law of the

United States Virgin Islands (“USVI”) were to apply, it also would prohibit the

recovery of punitive damages against a decedent tortfeasor’s estate. For the



1        Sarah Pyun, a rising second-year student at Fordham Law School and an intern in my
         Chambers, provided substantial assistance in researching and drafting this Opinion.
2        Plaintiff has been granted leave to proceed pseudonymously. (Dkt. #26).
     Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 2 of 21



reasons explained below, the Court dismisses Plaintiff’s claim for punitive

damages.

                                      BACKGROUND 3

A.    Factual Background

      The Court accepts as true the well-pleaded allegations of the Complaint

for purposes of this motion. In broad summary, Plaintiff presents a disturbing

and corrosive pattern of sexual abuse and emotional manipulation of herself

and others over the course of three years by Jeffrey Epstein. (Compl. ¶¶ 15-

60). At all times relevant to this suit, Plaintiff was an economically

disadvantaged minor child living in New York City. (Id. at ¶¶ 12, 22). She was

raised by her single mother for the majority of her life. (Id. at ¶ 21). Financial

hardships afflicted Plaintiff and her family throughout her childhood, in part

because of the extensive medical care required to treat Plaintiff’s younger

sister, who suffered from serious medical conditions. (Id. at ¶ 22).

      In or around 2002, when Plaintiff was approximately fourteen years old,

she learned of Epstein through an older teenage girl from her neighborhood,

who approached Plaintiff with an opportunity to meet a “wealthy man” and

earn money. (Compl. ¶ 23). By that time, Plaintiff had been forced to move out

of her home and take on certain jobs after school to help support her family.

(Id. at ¶ 24). As a result, Plaintiff agreed to meet Epstein. (Id.). The older


3     The facts contained in this Opinion are drawn primarily from Plaintiff’s Complaint
      (“Complaint” or “Compl.” (Dkt. #1)), which is the operative pleading in this case.
      For ease of reference, the Court refers to Defendants’ opening brief as “Def. Br.” (Dkt.
      #47); Plaintiff’s opposition brief as “Pl. Opp.” (Dkt. #51); Defendants’ reply brief as “Def.
      Reply” (Dkt. #55); and Plaintiff’s Reply Letter as “Pl. Rep. Lt.” (Dkt. #62).

                                                2
     Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 3 of 21



teenage girl brought Plaintiff to Epstein’s Upper East Side mansion, where they

waited in a room until Epstein arrived, wearing only a robe. (Id. at ¶¶ 25-27).

Epstein asked Plaintiff her name and age, to which she responded truthfully.

(Id.). With this knowledge, Epstein began to test Plaintiff’s boundaries by

engaging in escalating levels of sexual abuse on numerous occasions, paying

her several hundred dollars after each encounter. (Id. at ¶¶ 42-43).

      The Complaint is harrowing in its detail of how Epstein’s actions and

demands intensified over the course of three years, to the point where he

caused Plaintiff physical pain by forcing her to express pleasure as he violated

her. (Compl. ¶¶ 34-44). The Complaint further alleges that Epstein was aided

by his associates, who allowed, facilitated, and participated in his abuse of

Plaintiff and other young women. (Id. at ¶¶ 45-53). As Plaintiff grew financially

reliant on Epstein, she stopped attending school to spend her time “working” at

his home, gratifying him sexually, or bringing other girls to do the same, just

as she had been brought to him initially. (Id. at ¶ 41). Epstein’s conduct, for

which the adjective egregious seems an understatement, caused Plaintiff to

develop post-traumatic stress disorder; she continues to suffer from lasting

emotional repercussions that have affected her mental health, family life, and

education. (Id. at ¶¶ 54-80).

      Plaintiff was one of several minor victims who suffered sexual abuse and

exploitation at the hands of Epstein. (Compl. ¶¶ 43-44). In July 2019, Epstein

was indicted in this District for his decades-long child abuse scheme after an

investigation to which Plaintiff contributed by cooperating, confidentially, with

                                        3
     Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 4 of 21



authorities. (Id. at ¶¶ 61-62). On August 8, 2019, two days before his reported

suicide, Epstein executed his last will and testament (the “Will”), which

provided for his Estate to be probated in the USVI. (Id. at ¶¶ 63-65). Epstein

appointed Defendants to administer his Estate. (Id. at ¶¶ 65, 67-68). Plaintiff

seeks to obtain recovery from the Estate for the years of pain and suffering

Epstein inflicted on her. (Id. at ¶¶ 6, 63).

B.    Procedural History

      Plaintiff filed the Complaint in this action on September 18, 2019. (Dkt.

#1). The Complaint seeks relief for actual, compensatory, statutory,

consequential, and punitive damages. (Compl. ¶ 88). On November 1, 2019,

Plaintiff filed a letter notifying the Court of several cases brought by other

plaintiffs against the Epstein Estate alleging similar claims of sexual abuse.

(Dkt. #16). All such cases, including the present one, were later consolidated

for discovery purposes before Magistrate Judge Debra Freeman. (Dkt. #23).

      On December 2, 2019, Defendants filed a letter requesting a pre-motion

conference concerning their anticipated motion to dismiss Plaintiff’s punitive

damages claim. (Dkt. #35). Plaintiff filed a letter in opposition on August 4,

2019. (Dkt. #36). The Court held a pre-motion conference on December 11,

2019. (Dkt. #40 (transcript)). Following the conference, the Court set a

briefing schedule and denied a stay of discovery pending resolution of

Defendants’ motion to dismiss. (Dkt. #39).

      On January 15, 2020, Defendants filed their partial motion to dismiss,

arguing that New York law applies to the issue of punitive damages because


                                         4
     Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 5 of 21



the alleged torts occurred in New York and, further, that as a matter of New

York law, punitive damages cannot be recovered against personal

representatives of an estate. (Dkt. #46, 47). 4 Defendants further argue that

even if USVI law were to apply, as Plaintiff claims, punitive damages would still

be unavailable. (Id.). On February 14, 2020, Plaintiff filed a memorandum of

law in opposition to Defendants’ motion. (Dkt. #51). The memorandum was

supported by a declaration from Roberta A. Kaplan, Esq., that attached copies

of Epstein’s Will and the Complaint filed in Government of the United States

Virgin Islands v. Estate of Jeffrey E. Epstein, et al., ST-20-CV-14 (V.I. Super. Ct.

Jan. 15, 2020). (Dkt. #52). Defendants filed a reply brief on February 28,

2020. (Dkt. #55).

      On April 28, 2020, Defendants filed a letter notifying the Court of

supplemental authority from a sister court in this District. (Dkt. #61). Plaintiff

filed a reply letter on April 29, 2020. (Dkt. #62). On April 30, 2020,

Defendants filed a letter with additional supplemental authority. (Dkt. #64).

And on June 19, 2020, Defendants filed a letter with still further supplemental




4     Plaintiff contends that Defendants’ motion is more properly denominated a motion to
      strike under Federal Rule of Civil Procedure 12(f), inasmuch as the motion does not
      seek to dismiss any of Plaintiff’s four causes of action, but rather seeks to excise
      Plaintiff’s demand for punitive damages. (See Pl. Opp. 1 n.1). As a sister court in this
      District concluded in Mary Doe v. Indyke, — F. Supp. 3d —, No. 19 Civ. 10758 (PAE),
      2020 WL 2036707, at *4 (S.D.N.Y. Apr. 28, 2020), this Court need not weigh in on this
      conceptual debate because Defendants’ motion to dismiss under Rule 12(b)(6) can,
      alternatively, be treated as a motion to strike under Rule 12(f). See 5C Charles A.
      Wright & Alan R. Miller, FEDERAL PRACTICE AND PROCEDURE § 1380 (3d ed.) (“[T]he
      technical name given to a motion challenging a pleading is of little importance
      inasmuch as prejudice to the nonmoving party hardly can result from treating a motion
      that has been inaccurately denominated a motion to strike as a motion to dismiss the
      complaint.”).

                                             5
     Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 6 of 21



authority. (Dkt. #75). Accordingly, the motion is fully briefed and ripe for

decision.

                                   DISCUSSION

A.    Applicable Law

      When a court considers a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), it must “draw all reasonable inferences in Plaintiff[’s] favor,

assume all well-pleaded factual allegations to be true, and determine whether

they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life Ins. Co.,

648 F.3d 98, 104 (2d Cir. 2011) (quoting Selevan v. N.Y. Thruway Auth., 584

F.3d 82, 88 (2d Cir. 2009)) (internal quotation marks omitted). A plaintiff will

survive a motion to dismiss if she alleges “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007)

(“While Twombly does not require heightened fact pleading of specifics, it does

require enough facts to nudge [a plaintiff’s] claims across the line from

conceivable to plausible.” (internal quotation marks and citation omitted)).

      The Court is not, however, bound to accept “conclusory allegations or

legal conclusions masquerading as factual conclusions.” Rolon v. Henneman,

517 F.3d 140, 149 (2d Cir. 2008) (citation omitted); see also Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009) (“[A]lthough a court must accept as true all of the

allegations contained in a complaint, that tenet is inapplicable to legal

conclusions, and threadbare recitals of the elements of a cause of action,




                                          6
     Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 7 of 21



supported by mere conclusory statements, do not suffice.” (internal quotation

marks, brackets, and citation omitted)). 5

B.    Analysis

      The issue before the Court concerns whether the executors of Epstein’s

Estate may be held liable for punitive damages — recovery that would

indisputably be available were Epstein still alive. (Pl. Opp. 2; Def. Reply 1).

Defendants assert at the outset that New York estate law, rather than USVI

law, applies to bar punitive damages against executors of an estate in a

personal injury suit. (See Def. Br. 1-2). Plaintiff maintains that USVI law

governs her punitive damages claim and allows it to stand, but that even if New

York law applied, relevant choice-of-law rules enable her to bring this action

under USVI law. (See Pl. Opp. 1-2, 17-18). By contrast, Defendants argue

that, even under USVI law, punitive damages are unavailable. (See Def. Br. 4-

6). The Court addresses each of these arguments in turn.




5     A similar analysis would obtain were the motion construed as one to strike Plaintiff’s
      claim for punitive damages. Under Rule 12(f) of the Federal Rules of Civil Procedure, a
      party may move to “strike from a pleading an insufficient defense or any redundant,
      immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Courts in this
      District have found that “[t]he standard that applies to a motion to strike is the ‘mirror
      image’ of the standard on a 12(b)(6) motion to dismiss for failure to state a claim.” Bd.
      of Managers of Trump Tower at City Ctr. Condo. v. Palazzolo, 346 F. Supp. 3d 432, 471
      (S.D.N.Y. 2018) (internal citations and quotations omitted); see generally Rosa v. TCC
      Commc’ns, Inc., No. 15 Civ. 1665 (WHP), 2016 WL 67729, at *7 (S.D.N.Y. Jan. 5, 2016)
      (granting motion to strike punitive damages claim). Courts have also observed that
      such motions are “generally disfavored.” Oram v. SoulCycle LLC, 979 F. Supp. 2d 498,
      511 (S.D.N.Y. 2013).

                                               7
     Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 8 of 21



      1.    The New York Statute Authorizing Personal Injury Actions
            Against a Decedent’s Estate Precludes Punitive Damages
            Claims in Such Actions

      To begin, Defendants seek dismissal of Plaintiff’s punitive damages claim

on the ground that New York law bars such claims in personal injury suits

against representatives of a decedent’s estate. The statute in question, § 11-

3.2(a)(1) of New York’s Estates, Powers and Trusts Law (“EPTL”), provides:

            No cause of action for injury to person or property is lost
            because of the death of the person liable for the injury.
            For any injury, an action may be brought or continued
            against the personal representative of the decedent, but
            punitive damages shall not be awarded nor penalties
            adjudged in any such action brought to recover damages
            for personal injury.

EPTL § 11-3.2 (a)(1) (emphasis added).

      As three recent cases in this District, presenting similar claims against

the same Defendants, have recognized, this provision clearly prohibits the

award of punitive damages in the situation at hand. See Mary Doe v. Indyke,

— F. Supp. 3d —, No. 19 Civ. 10758 (PAE), 2020 WL 2036707, at *3 (S.D.N.Y.

Apr. 28, 2020) (holding that EPTL § 11-3.2(a)(1) involves a categorical

preclusion of punitive damages against a deceased tortfeasor’s estate); see also

Lisa Doe v. Indyke, No. 19 Civ. 7773 (ER), 2020 WL 3073219, at *14-15

(S.D.N.Y. June 9, 2020) (same); Doe 15 v. Indyke, No. 19 Civ. 10653 (PAE),

2020 WL 2086194, at *2 (S.D.N.Y. Apr. 30, 2020) (“New Mexico common law as

announced by the state supreme court, like EPTL § 11-3.2(a)(1), bars punitive

damages in a personal injury action against a tortfeasor’s estate.”). Both

federal courts addressing constitutional-tort claims under New York law, and

                                         8
     Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 9 of 21



state courts in personal injury actions governed by New York law, have

concluded similarly. See Mary Doe, 2020 WL 2036707, at *2 (collecting New

York federal and state cases).

      This position is also reflected in the majority of United States

jurisdictions, as the Restatement (Second) of Torts indicates. See Restatement

(Second) of Torts § 908 cmt. a (Am. Law Inst. 1979) (“Punitive damages are not

awarded against the representatives of a deceased tortfeasor.”). The common

justification for the majority rule is that “punishment and deterrence — the

recognized bases for imposing punitive damages on a tortfeasor — are not

advanced by imposing punitive damages on his or her estate.” Mary Doe, 2020

WL 2036707, at *3; see also Blissett v. Eisensmidt, 940 F. Supp. 449, 457

(N.D.N.Y. 1996) (brackets and citation omitted) (“There is a strong policy

against the assessment of punitive damages against an estate on account of

wrongful conduct of the decedent.”).

      Thus, as a threshold matter under New York law, punitive damages are

unavailable in a case against personal representatives of a decedent tortfeasor’s

estate.

      2.     New York Law Governs Plaintiff’s Punitive Damages Claim

      Plaintiff does not dispute that she would be barred from recovering

punitive damages if her claim were strictly governed by EPTL § 11-3.2(a)(1). 6



6     In Lisa Doe v. Indyke, No. 19 Civ. 7773 (ER), 2020 WL 3073219, at *14 (S.D.N.Y.
      June 9, 2020), the court rejected the plaintiff’s argument that New York’s “clear
      statutory bar on punitive damages” should not apply because Epstein’s death was self-
      inflicted.

                                            9
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 10 of 21



Instead, Plaintiff makes two distinct arguments: (i) New York choice-of-law

rules allow Plaintiff to seek punitive damages under USVI law, even if she

pursues her personal injury claims under New York law; and (ii) Plaintiff has a

statutory right to sue Epstein’s estate under either USVI or New York law. (See

Pl. Opp. 1-2, 17-18).

      With respect to Plaintiff’s first argument, this Court, like many courts

before it, recognizes New York choice-of-law rules, which apply an “interest

analysis” to resolve conflicts of law in tort actions. See, e.g., Mary Doe, 2020

WL 2036707, at *5; Golden v. Wyeth, Inc., No. 04 Civ. 2841 (JS), 2013 WL

4500879, at *1-2 (E.D.N.Y. Aug. 20, 2013). As construed by the Second

Circuit, the “interest analysis” requires application of the law of the jurisdiction

with the greatest interest in the litigation. In re Thelen LLP, 736 F.3d 213, 219

(2d Cir. 2013) (brackets, alteration, and internal quotation marks omitted).

Further, the jurisdiction with more “significant contacts” relating to the

purpose of the law in conflict has the greater interest. See GlobalNet

Financial.Com, Inc. v. Frank Crystal & Co., 449 F.3d 377, 384 (2d Cir. 2006)

(citing Schultz v. Boy Scouts of Am., Inc., 65 N.Y.2d 189, 197 (1985)).

      Torts are divided into two types: conduct-regulating rules, such as “rules

of the road,” and loss-allocation rules, “such as those limiting damages in

wrongful death actions, vicarious liability rules, or immunities from suit.” In re

Thelen, 736 F.3d at 220 (citation omitted). “If conflicting conduct-regulating

laws are at issue, the law of the jurisdiction where the tort occurred will

generally apply because that jurisdiction has the greatest interest in regulating

                                        10
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 11 of 21



behavior within its borders.” Id. (quoting Cooney v. Osgood Mach., Inc., 81

N.Y.2d 66, 72 (1993)) (emphasis added).

      The parties do not dispute that punitive damages rules are conduct-

regulating. See, e.g., Mary Doe, 2020 WL 2036707, at *5 (collecting cases

reaching the same conclusion). Defendants argue that because Plaintiff’s

causes of action occurred entirely in New York, EPTL § 11-3.2(a)(1) applies to

bar punitive damages. (Def. Br. 3). Plaintiff counters that the conduct-

regulating classification does not end the inquiry, because a court must still

consider whether there is a “good reason not to apply” the law of the

jurisdiction where the tort occurred. (Pl. Opp. 9 (quoting Nat’l Jewish

Democratic Council v. Adelson, 417 F. Supp. 3d 416, 426 (S.D.N.Y. 2019))).

      In particular, Plaintiff identifies two circumstances that, she claims, give

the Court “good reason” to apply USVI law to the issue of punitive damages.

(See Pl. Opp. 8-11). First, Plaintiff contends that the fact that Defendants are

USVI domiciliaries counsels in favor of applying USVI estate law. (See id. at 9-

10). And in this regard, Plaintiff relies on Adelson to argue the importance of

deferring to a defendant’s domicile in applying a particular jurisdiction’s law.

(See id. at 9, 11; Pl. Rep. Lt. 1, 2 n.2 (citing Adelson, 417 F. Supp. at 426

(reasoning that defendant’s domiciliary, Nevada, “points in favor” of applying

Nevada punitive damages law))). But while Plaintiff’s invocation of Adelson’s

“points in favor” language is well-argued, that language is ultimately only a

partial recitation of the interest-analysis test described above. See GlobalNet,

449 F.3d at 384 (quotations and citations omitted) (explaining how under the

                                        11
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 12 of 21



interest-analysis test, significant contacts are, almost exclusively, the parties’

domiciles and the locus of the tort). In context, the weight afforded to domicile

in Adelson was largely due to the irrelevance of the locus of the tort factor, as

the suit’s sole connection to New York was that it was filed there. Adelson, 417

F. Supp. 3d at 426. Furthermore, Adelson’s previous attempt to avail himself

of the benefits of Nevada defamation law granted Nevada the greater interest in

governing punitive damages as compared to New York. Id.

      To describe Adelson is thus to highlight its insignificance to the instant

case. At all times material to the conduct alleged in the Complaint, Plaintiff

was domiciled in New York. All of the alleged torts took place in the home

Epstein maintained in New York. (Cf. Compl. ¶ 13 (“All of the events giving rise

to these causes of action occurred in the Southern District of New York, thus

venue in this district is proper.”)). Further, Plaintiff chose to sue in New York,

where her causes of action are timely pursuant to the New York Child Victims

Act, N.Y.P.L. § 130.52-55. (See id. at ¶¶ 73, 77, 82, 86). And Plaintiff’s case,

like Mary Doe and unlike Adelson with Nevada law, “does not build on a prior

litigation in, or based on the law of, the USVI.” Mary Doe, 2020 WL 2036707,

at *7. These facts, taken together, demonstrate that New York’s interest in

applying its punitive damages rules to this case outweighs the USVI’s interest,

which exists only because of Epstein’s decision to probate his estate there. See

Lisa Doe, 2020 WL 3073219, at *15 (concluding that New York punitive

damages law, rather than USVI punitive damages law, applied to plaintiff’s case

“alleg[ing] torts under New York law committed entirely within New York”). If

                                        12
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 13 of 21



anything, it is the USVI, and not New York, that has a “merely fortuitous

relationship with the case,” minimizing its interest in governing punitive

damages. Adelson, 417 F. Supp. 3d at 427 (citation omitted).

      In addition to her domicile argument, Plaintiff asserts that the USVI has

a greater interest than New York in preventing Epstein and his Estate from

availing themselves of the benefits, but not the burdens, of USVI probate law.

Despite her plausible policy concerns, Plaintiff provides little in the way of

precedential support for her contention that “where a tortfeasor commits

suicide to avoid imposition of punitive damages, considerations of fairness no

longer counsel in favor of protecting his estate.” (Pl. Opp. 12). Nor does she

substantiate her claim that “[p]rohibiting punitive damages in this case would

not protect innocent heirs; it would punish traumatized victims deserving of

adequate compensation.” (Id.). In Mary Doe, the plaintiff asserted a

comparable argument, claiming that Epstein’s decision to alter his Will shortly

before his suicide was strategically motivated, and thus his executors should

not be permitted to selectively avail themselves of certain benefits of USVI law

but avoid aspects that they do not like. Mary Doe, 2020 WL 2036707, at *5.

But, as with the Mary Doe court, this Court is left unpersuaded. Id. at *6

(“[Mary] Doe’s point that the estate may prosper from being probated in the

USVI is disconnected from her claims.”).

      Meanwhile, New York’s interest in governing Plaintiff’s punitive damages

claim remains clear, as the place of the allegedly wrongful conduct “generally

has superior interests in protecting the reasonable expectations of the parties


                                        13
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 14 of 21



who relied on the laws of that place to govern their primary conduct and in the

admonitory effect that applying its law will have on similar conduct in the

future.” Mary Doe, 2020 WL 2036707, at *6 (quoting AHW Inv. P’ship, MFS v.

Citigroup, Inc., 661 F. App’x 2, 5 (2d Cir. 2016) (internal quotations and

citations omitted)). With numerous personal injury actions pending against the

Epstein Estate under New York law for alleged conduct that largely occurred in

New York, the state has abundant interest in “vindicating the rights of [these]

victim[s]” and “assuring that the perpetrator of that abuse is adequately

punished and deterred.” Id. And as previously noted, New York’s interest is

reinforced by the fact that Plaintiff’s suit is timely only by virtue of the New

York Child Victims Act. (See Compl. ¶¶ 73, 77, 82, 86). Cf. 5 V.I.C. § 31(5)(A)

(specifying two-year statute of limitations for personal injury actions in the

USVI).

      Separate and distinct from her choice-of-law argument, Plaintiff asserts a

statutory right to sue Epstein’s Estate under either USVI or New York law.

First, Plaintiff claims a right to sue under USVI law because the Complaint

does not specifically invoke EPTL § 11-3.2(a)(1). The Court rejects this

argument out of hand: Plaintiff’s ability to sue Defendants originates from

EPTL § 11-3.2(a)(1), as her causes of action are all personal injury claims based

on alleged conduct that occurred exclusively in New York. (Compl. ¶¶ 12-13). 7

Plaintiff’s strategic decision to omit reference to the provision in her Complaint


7     See generally N.Y. Gen. Constr. Law § 37-a (defining “personal injury” as including “an
      assault, battery, false imprisonment, or other actionable injury to the person either of
      the plaintiff, or of another”).

                                             14
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 15 of 21



does not change this fact, let alone preclude New York law from applying. See

Mary Doe, 2020 WL 2036707, at *6 (“It is problematic for [plaintiff] to

cherrypick within [EPTL § 11-3.2(a)(1)], invoking the part that authorizes a

personal injury suit against an executor while disclaiming the balance, which

delimits the recovery available in such a suit.”). As the district court in Blissett

recognized, “it would be an anomalous situation indeed if plaintiff were allowed

to proceed with this [§] 1983 action … because of [§] 11-3.2(a)(1), while at the

same time he was allowed to recover relief, in the form of punitive damages,

which clearly is beyond the scope of relief which that statute authorizes.”

Blissett, 940 F. Supp. at 457. Plaintiff asserts that Blissett is inapplicable, as

the claim there sought punitive damages for federal civil rights violations,

which are governed by different choice-of-law principles than personal injury

cases. (Pl. Opp. 18 n.9). However, the Blissett court concluded that this was a

distinction without a difference: The plaintiff there argued that the statute was

irrelevant because he sought redress for a constitutional violation, not a

personal injury. Id. The court disagreed because “stripped to its core, in

essence, [the plaintiff’s] claim is one for personal injury.” Id. It is only logical,

therefore, to infer that the anomaly identified in Blissett would counsel against

the grant of punitive damages that are disallowed under EPTL § 11-3.2(a)(1).

      Second, Plaintiff asserts that she possesses a statutory right under USVI

law because it, specifically 15 V.I.C. § 601, allows personal injury claims

against a decedent tortfeasor’s estate. Whether Virgin Islands law or New York

law applies to her ability to sue the Estate, Plaintiff claims she is authorized to

                                          15
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 16 of 21



bring this action under the law of either jurisdiction. But this argument fails

for several reasons, including that: (i) Plaintiff cites no legal authority

permitting a New York litigant to file a personal injury suit under § 601 in New

York in order to recover for torts occurring in New York; and (ii) Plaintiff does

not explain how she can bring this lawsuit pursuant to § 601 and avail herself

of USVI law governing punitive damages, while simultaneously maintaining

that the action is timely pursuant to the New York Child Victims Act.

      Finally, echoing her choice-of-law argument, Plaintiff asserts that the

doctrine of dépeçage permits different jurisdictions’ laws to govern the

availability of punitive damages and the availability of a cause of action. (See

Pl. Opp. 19). 8 The Mary Doe court resolved the same question by holding that

dépeçage does not invite the application of two different sets of laws to a single

issue, and thus may not be invoked to cherrypick from EPTL § 11-3.2(a)(1).

Mary Doe, 2020 WL 2036707, at *6. Plaintiff argues that the availability of

punitive damages and the availability of a cause of action are not a “single

issue,” and therefore that dépeçage may be invoked. (See Pl. Rep. Lt. 3). In

particular, Plaintiff points out that the “New York Court of Appeals has

recognized that the doctrine [of dépeçage] may sometimes require that a

plaintiff’s demand for punitive damages be analyzed under the law of a state

other than the one under whose law the cause of action arises.” Fed. Hous.



8     Under the doctrine of dépeçage, “the rules of one legal system are applied to regulate
      certain issues arising from a given transaction or occurrence, while those of another
      system regulate the other issues.” Hunter v. Greene, 734 F.2d 896, 901 (2d Cir. 1984)
      (citation omitted).

                                            16
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 17 of 21



Fin. Agency v. Ally Fin. Inc., No. 11 Civ. 7010 (DLC), 2012 WL 6616061, at *5

(S.D.N.Y. Dec. 19, 2012). In such an analysis, “a court must consider the

object or purpose of the wrongdoing, and give controlling effect to the law of the

jurisdiction with the strongest interest in the resolution of the particular issue

presented.” Id. (citation omitted). While this statement may be persuasive in a

vacuum, the Ally Financial court still applied the punitive damages law of the

states in which the alleged fraud took place, reasoning that the states where

the “primary conduct allegedly took place ha[d] a stronger interest in deterring

such [fraud].” Id. at *5. By extension, and regardless of whether Plaintiff’s

alleged causes of action and prayer for punitive damages are considered a

single issue, New York has the stronger interest in resolving Plaintiff’s punitive

damages claim. Thus, dépeçage would be inapplicable here.

      3.     USVI Law Is Likely in Accord with New York Law Under a
             Banks Analysis

      Even if the Court assumed, arguendo, that USVI law applied, the

outcome would be the same. The USVI does not have a statute addressing the

availability of punitive damages against a decedent tortfeasor’s estate. See

Powell v. Chi-Co’s Distrib., Inc., No. ST-13-TOR-14, 2014 WL 1394183, at *2

n.11 (V.I. Super. Ct. Apr. 3, 2014) (pointing out the lack of standard for

asserting punitive damages in the USVI). When considering a question not

foreclosed by statute or precedent, USVI courts apply three “non-dispositive”

factors: (i) whether any USVI courts have previously adopted a particular rule;

(ii) the position taken by a majority of courts from other jurisdictions; and (iii)



                                         17
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 18 of 21



most importantly, which approach represents the soundest rule for the USVI.

Gov’t of Virgin Islands v. Connor, 60 V.I. 597, 600 (2014) (citing Matthew v.

Herman, 56 V.I. 674, 680 (2012)). The test, known as the “Banks analysis,”

determines the common-law disposition of the USVI on a given issue. See id.

(citing Banks v. Int’l Rental & Leasing Corp., 55 V.I. 967, 979 (2011)).

      Plaintiff argues that the Banks analysis makes “clear that punitive

damages are available in this case.” (Pl. Opp. 13). Defendants champion the

opposite conclusion. (Def. Br. 4-5). This Court is ultimately persuaded by the

position taken by its sister court, viz., that the USVI would not allow the

imposition of punitive damages on a tortfeasor’s estate, thereby aligning itself

with New York, the majority of states, and § 908 of the Restatement (Second) of

Torts. See Mary Doe, 2020 WL 2036707, at *7-8 (citing supporting cases);

accord Doe 15, 2020 WL 2086194, at *1.

      As to the first factor, multiple courts in the USVI have recited the

Restatement’s rule precluding punitive damages. See, e.g., Hamilton v. Dowson

Holding Co., 51 V.I. 619, 628 (D.V.I. 2009); Booth v. Bowen, Civ. No. 2006-217

(CVG), 2008 WL 220067, at *5 (D.V.I. Jan. 10, 2008). While these cases

address punitive damages in wrongful death actions, they are still relevant, in

spite of Plaintiff’s objections, as support for the USVI’s longstanding application

of § 908 of the Restatement (Second) of Torts within the USVI. See Pappas v.

Hotel on the Cay Time-Sharing Ass’n, 69 V.I. 3, 15 n.8 (V.I. Super. Ct. 2015)

(relying on this accepted application in finding the Restatement’s provision to

be the soundest rule for USVI courts with respect to the imposition of punitive

                                        18
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 19 of 21



damages and local public policy). Plaintiff has not cited any countervailing

authority within the USVI.

      Plaintiff claims that Defendants exaggerate the degree to which the

second Banks factor favors prohibiting punitive damages against an estate, but

concedes that this is the majority rule. (Pl. Opp. 16). That “most of the

jurisdictions adopting the majority rule” have passed a statute codifying a

prohibition of punitive damages against a decedent’s estate, and the USVI has

not, does not suggest that the majority rule would not apply in the USVI. This

is especially true considering that, before the adoption of the Banks analysis

less than a decade ago, USVI courts strictly followed the Restatements. See

Isaac v. Crichlow, 63 V.I. 38, 58-60 (V.I. Super. Ct. 2015) (concluding,

pursuant to a Banks analysis, that § 222A of the Restatement (Second) of Torts

reflects the common law of the USVI, despite the fact that the Restatements “no

longer constitute binding legal authority in this jurisdiction”); Mary Doe, 2020

WL 2036707, at *7 (explaining how the distinction between adopting this result

by statute or by court decision “does not appear germane to the Banks

inquiry”).

      Plaintiff focuses on the third factor, asserting that the Mary Doe court

reached its conclusion by “essentially eliminating the third Banks factor — i.e.,

which approach represents the soundest rule for the USVI — from its analysis,

even though that factor is the ‘most important’ of the three.” (Pl. Rep. Lt. 3

(citing Antilles Sch., Inc. v. Lembach, 64 V.I. 400, 428 (V.I. 2016))). The

soundest rule, according to Plaintiff, is to permit punitive damages because:

                                        19
     Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 20 of 21



(i) the USVI Attorney General has articulated this very position on behalf of the

Virgin Islands in her pending lawsuit against the Estate; and (ii) punitive

damages in the USVI are designed both to punish wrongdoers and to deter

others from engaging in similar conduct. This Court does not give weight to

the Attorney General’s suit, as “the decision by a government lawyer to attempt

to obtain such damages in a high-profile case involving allegations of extreme

conduct ... do[es] not speak to the question that the third Banks factor assays.”

Mary Doe, 2020 WL 2036707, at *8. And while the Court does not deny the

USVI’s interest in punishing tortfeasors on its land, or even its interest in

holding Epstein’s Estate accountable for his tortious actions in the USVI,

Plaintiff’s alleged causes of action arose exclusively in New York. The Court is

skeptical that that it would be the policy of the USVI to regulate conduct

occurring in New York. 9 Thus, consideration of the Banks factors leads the

Court to conclude that USVI law, if applied, would likely be in accord with New

York law and bar Plaintiff’s recovery of punitive damages in this action. 10




9     Notably, none of the available cases from the USVI relying on the Restatement
      questions the validity of its prohibition against punitive damages recovery from a
      decedent’s estate. But courts have held that it is that “the Restatement (Second) of
      Torts § 908(2) represents the soundest rule for the Virgin Islands, and is in accord with
      local public policy.” Powell v. Chi-Co’s Distrib., Inc., No. ST-13-TOR-14, 2014 WL
      1394183, at *2 n.11 (V.I. Super. Ct. Apr. 3, 2014).
10    Because the Court finds New York law applies to this issue, and USVI law would be in
      accord, it declines Plaintiff’s request to certify the question to the Supreme Court of the
      Virgin Islands.

                                              20
    Case 1:19-cv-08673-KPF-DCF Document 81 Filed 06/23/20 Page 21 of 21



                                 CONCLUSION

      To be clear, the conduct alleged in Plaintiff’s Complaint is as shocking as

it is reprehensible. That said, even for egregious fact patterns, the Court is not

free to overlook the law, and the law here is clear. For the reasons detailed

above, Defendants’ motion to dismiss Plaintiff’s prayer for punitive damages is

GRANTED. The Clerk of Court is directed to terminate the motion pending at

Docket No. 46.

      SO ORDERED.

Dated:      June 23, 2020
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        21
